Citation Nr: 1503308	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-02 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased rating (or evaluation) in excess of 10 percent for service-connected duodenal ulcer.

3.  Entitlement to an increased (compensable) rating (or evaluation) for service-connected hemorrhoids.

4.  Whether new and material evidence has been received to reopen service connection for tinnitus.

5.  Entitlement to service connection for benign prostatic hypertrophy (BPH), claimed as an enlarged prostate.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2006, March 2010, and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

Historically, in February 2006 and September 2006 rating decisions, the RO denied an increased rating for service-connected duodenal ulcer, service connection for tinnitus, and an increased rating for service-connected hemorrhoids.  The Veteran initiated an appeal on these claims; pursuant to July 2007 statements of the case, the Veteran perfected the appeals in a July 2007 substantive appeal, via VA Form 9.  Subsequently, as discussed below, the Veteran withdrew the claims on appeal in a March 2009 submission.  In June 2009, the Veteran submitted a claim to reopen service connection for tinnitus.  As such, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues of service connection for BPH and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed February 2006 rating decision denied service connection for tinnitus, finding that tinnitus was not incurred in, or caused by, service.  

2.  In a written and signed statement received in March 2009, prior to the promulgation of a Board decision, the Veteran indicated that he no longer wished to pursue the appeals seeking increased ratings for service-connected duodenal ulcer and hemorrhoids, and service connection for tinnitus.

3.  Evidence received since the February 2006 rating decision is not new to the claims file as it is cumulative and redundant of the evidence of record at the time of the last prior final denial, and does not address the ground of the prior final denial of service connection for tinnitus, namely, relationship to service, so does not raise the possibility of substantiating a claim for service connection for tinnitus.


CONCLUSIONS OF LAW

1.  The February 2006 rating decision, denying service connection for tinnitus, became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2014); 38 C.F.R. § 20.1103 (2014). 

2.  The criteria for withdrawal of an appeal by the Veteran regarding the issues of increased ratings for service-connected duodenal ulcer and hemorrhoids, and service connection for tinnitus, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

3.  New and material evidence has not been received to reopen service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a written and signed statement received in March 2009, the Veteran withdrew from consideration the appeals of increased ratings for service-connected duodenal ulcer and hemorrhoids, and service connection for tinnitus.  As the Veteran has withdrawn the appeal on these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals, and they are dismissed without prejudice.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

A July 2009 letter provided notice of the elements of new and material evidence and the reasons for the prior denial for tinnitus.  See Kent v. Nicholson, 20 Vet. App. 1, 5 (2006).

VA satisfied its duty to assist the Veteran in the development of the claim to reopen service connection for tinnitus.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence associated with the claims file include the Veteran's service treatment records, VA and private treatment records, and the Veteran's lay statements.  

In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii).  The Veteran was not provided a VA examination in conjunction with the attempt to reopen service connection for tinnitus.  As will be discussed, new and material evidence has not been received to reopen the issue of service connection for tinnitus, so VA has no duty to provide a VA examination or medical opinion for that claim.  See id.; see also Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007).

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. §  5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F. 3d at 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the appeal.

Reopening of Service Connection for Tinnitus

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id., at 118.

As discussed above, the Veteran withdrew the appeal of service connection for tinnitus, which was denied in a February 2006 rating decision.  Withdrawal of the appeal included withdrawal of both the notice of disagreement and the substantive appeal in this case.  See 38 C.F.R. § 20.204(c).  In effect, the withdrawal of the appeal of service connection for tinnitus rendered the February 2006 rating decision final as it is considered to have been unappealed.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.  

In the February 2006 rating decision, the RO denied service connection for tinnitus on the basis that tinnitus was not incurred in, or caused by, service.  In its discussion, VA recognized the Veteran's in-service exposure to loud noises (acoustic trauma) and current complaints of tinnitus.  The evidence before the RO at 

the time of the February 2006 rating decision consisted of service treatment records and a November 2005 VA audiology examination report, wherein the Veteran reported that he had buzzing and high-pitched ringing in his ears, and that the onset of the tinnitus was during military training with rifle fire despite the absence of treatment in service treatment records.

Since the February 2006 rating decision, additional evidence has been received solely in the form of the Veteran's statements (particularly, from a June 2012 submission).  However, the Veteran's statements are not new because they are cumulative and redundant of the evidence of record at the time of the last prior final denial.  In the June 2012 submission, the Veteran confirmed that he experienced ringing of the ears and that the tinnitus began in military service during a week of training at a firing range for which he did not seek treatment.

The evidence is also not material because it does not pertain to the basis for the prior denial (that the tinnitus was incurred in, or caused by, service), so there is no reasonable possibility of substantiating the claim for service connection for tinnitus.  The new evidence does not have any tendency to establish that the tinnitus is related to in-service acoustic trauma, which was the basis of the prior final denial.  For these reasons, the Board finds that new and material evidence to reopen service connection for tinnitus has not been received since the last final disallowance (rating decision) in February 2006.  The evidence of record is cumulative and redundant of the evidence of record at the time of the February 2006 final disallowance, and does not have any tendency to demonstrate that the tinnitus was incurred in, or caused by, service, and, therefore, does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see Villalobos v. 

Principi, 3 Vet. App. 450 (1992) (noting that evidence that is unfavorable to a claimant is not new and material).  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The appeal of service connection for tinnitus, having been withdrawn, is dismissed.

The appeal of an increased rating in excess of 10 percent for duodenal ulcer, having been withdrawn, is dismissed.

The appeal of a compensable rating for hemorrhoids, having been withdrawn, is dismissed.

New and material evidence not having been received, the appeal to reopen service connection for tinnitus is denied.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of service connection for BPH and a TDIU.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2014).

Service Connection for BPH

Service treatment records indicate that in January 1970 the Veteran was treated for chronic prostatitis with symptoms of frequent urination.  He denied dysuria or urethral discharge.  Upon examination, he was found to have a boggy prostate.  In February 2010, the Veteran was afforded a VA genitourinary examination.  At that time, he was diagnosed with benign prostatic hypertrophy.  The VA examiner opined that it is less likely than not that the Veteran's BPH is related to the chronic prostatitis diagnosed in the military.  The VA examiner explained that BPH and chronic prostatitis are two separate conditions, which have some symptoms in common, such as urinary frequency and a sensation of incomplete voiding.  They also have different symptoms such as possible dysuria in prostatitis and hesitancy and weak stream in BPH.  The VA examiner also noted that chronic prostatitis usually occurs in younger men (around 30s), whereas BPH usually occurs in men over the age of 45.  

The Board does not find that this opinion is adequate for VA compensation purposes.  The VA examiner's rationale appears consistent with the Veteran's medical history - the Veteran had chronic prostatitis when he was in his 20s and currently has BPH, as a male over the age of 45.  Also, in January 1970, the Veteran's symptoms appear more consistent with the VA examiner's explanation of BPH with symptoms of frequent urination and no dysuria.  To assist in resolving this inconsistency, an addendum medical opinion should be obtained.  Additionally, where VA provides a veteran an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion.  See Stefl v. Nicholson, 
21 Vet. App. 120, 123-25 (2007).

TDIU

The Board finds that any decision with respect to the service connection claim being remanded above may affect the claim for a TDIU.  The Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the claim for service connection currently on appeal as a hypothetical grant of the pending service connection claim could significantly change the adjudication of the TDIU issue because such a grant could increase the Veteran's overall combined disability percentage, and because one of the disabilities the Veteran contends makes him unable to secure substantially gainful employment is the BPH.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Consideration of entitlement to a TDIU must therefore be deferred until the intertwined issue is either resolved or is prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the issues of service connection for BPH and entitlement to a TDIU are REMANDED for the following action:

1. Other than the physician's assistant who conducted the February 2010 VA examination, request that a physician review the claims file and provide an addendum medical opinion.  A physician with expertise in urology is preferred, but not required.  The relevant documents in the claims file should be made available to, and be reviewed by, the VA examiner.  The VA examiner should note such review in the examination report (another examination of the Veteran is not required).  If the VA examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion as to causation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

The VA examiner should offer the following opinion:

Is it at least as likely as not (50 percent probability or greater) that the benign prostatic hypertrophy had its onset in service or is otherwise related to service, including chronic prostatitis in January 1970?

In rendering the requested opinion, the VA examiner should discuss the differences between BPH and prostatitis, to include symptoms, causes, and treatment.

2. After completion of the above and any additional development deemed necessary, the claim for service connection for BPH should be readjudicated in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.  The pending claim of entitlement to a TDIU is inextricably intertwined with the service connection claim for BPH; therefore, consideration of this issue must be deferred until the intertwined issue is either resolved or is prepared for appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


